932 F.2d 1146
UNITED STATES of America, Plaintiff-Appellee,v.Timothy Wayne MORROW (89-5418/5708), George Mooneyham(89-5710), Defendants-Appellants.
Nos. 89-5418, 89-5708 and 89-5710.
United States Court of Appeals,Sixth Circuit.
May 6, 1991.

Before MERRITT, Chief Judge, and KEITH, KENNEDY, MARTIN, JONES, KRUPANSKY, MILBURN, GUY, NELSON, RYAN, BOGGS, NORRIS, and SUHRHEINRICH, Circuit Judges.ORDER


1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this court 923 F.2d 427 (6th Cir.1991) is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as soon as practicable.